                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ALVIN GRAY-EL,

       Plaintiff,                                    Case No. 19-cv-10952
                                                     Hon. Matthew F. Leitman
v.

JENNIFER LOPEZ, et al.,

     Defendants.
__________________________________________________________________/
    ORDER REQUIRING PLAINTIFF TO FILE EXHIBITS TO COMPLAINT

       On April 1, 2019, Plaintiff Alvin Gray-El filed a Complaint in this Court

against the Defendants. (See Compl., ECF #1.) Among other things, Gray-El

appears to allege that he created and copyrighted the format of a television program

that Defendants have now stolen and infringed. (See id.) Gray-El refers to several

exhibits in his Complaint, but he has neither attached the exhibits to his pleading nor

otherwise provided a copy of them to the Court. Gray’s filing is therefore

incomplete.

       Gray-El shall file the exhibits referred to in his Complaint with the Clerk of

the Court by no later than May 31, 2019. If Gray does not comply with this order as

directed, the Court will dismiss his Complaint without prejudice.

       IT IS SO ORDERED.
                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
Dated: May 1, 2019                      UNITED STATES DISTRICT JUDGE
                                          1
 
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on May 1, 2019, by electronic means and/or ordinary
mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764        




                                         2
 
